DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 2/26/2021.  Claim 5 has been canceled.  Claims 1-4 and 6-11 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Salen on 3/9/2021.

4.	The application has been amended as follows:
Claim 1, lines 1, 5, 10 and 12; Claim 2, lines 1 and 3; Claim 3, line 1; Claim 4, line 1; Claim 6, line 1; Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; Claim 10, line 1; and Claim 11, line 1; change “alkali” to -- alkaline --.

Allowable Subject Matter

5.	Claims 1-4 and 6-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Nakazawa et al. (US 2015/0159005).
Nakazawa et al. disclose pellets of a resin composition comprising an ethylene-vinyl alcohol copolymer, 1 to 500 ppm of a carboxylic acid metal salt such as magnesium or calcium, and conjugated polyene compound such as sorbic acid (claims 1 and 3, [0077], Table 1).  
	Thus, Nakazawa et al. do not teach or fairly suggest the claimed conjugated polyene- and alkali earth metal-containing ethylene- vinyl alcohol copolymer pellets comprising: an ethylene-vinyl alcohol copolymer; a conjugated polyene; and at least one alkali earth metal; wherein pellet surface portions of the ethylene-vinyl alcohol copolymer pellets have a conjugated polyene content of not lower than 30 ppb based on the weight of the pellets, wherein a weight-based content ratio (surface conjugated polyene content/overall conjugated polyene content) between the conjugated polyene content of the pellet surface portions and the overall conjugated polyene content of the conjugated polyene- and alkali earth metal-containing ethylene-vinyl alcohol copolymer pellets is not lower than 1.5 x 10-4 and wherein a content of the alkali earth metal is 1 to 200 ppm based on a weight of the pellets.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762